PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
O'Hare et al.
Application No. 16/127,082
Filed: 10 Sep 2018
For: SECURE DATA PARSER METHOD AND SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 7, 2020, to revive the above-identified application.

The petition is DISMISSED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed on August 3, 2020. The issue fee was timely paid on November 3, 2020. Accordingly, the application became abandoned on November 4, 2020.  The Office mailed a Notice of Abandonment on November 9, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  

In regard to item (1); the substitute statements submitted with the present petition are not acceptable due to the reason the substitute statements did not provide the name of the applicant. Also, the substitute statements did not provide the title of the person who executed the substitute statements as required by 37 CFR 1.64(b)(1) as well.  Therefore, the petition cannot be granted at this time.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the 

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



cc:	Kent B. Chambers
	11675 Jollyville Road
	Suite 100
	Austin, TX  78759







    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)